Mr. Justice Thomas delivered the opinion of the court: The State Normal University used the Central School Building of claimant for extra classes during the six weeks beginning June 8th and ending July 20th, of the year 1928. Claimant furnished the towels, paper, light and water and the janitor service during the six weeks its school building was used by the University. A bill for the amount due claimant was rendered but the officials of the University failed to issue a voucher in payment of it until after the appropriations for 1928 had lapsed. It is conceded claimant has not been paid and that its bill is just. Claimant is therefore awarded the sum of $399.25, being the amount its itemized statement shows is due.